BECTON, DICKINSON AND COMPANY
1996 DIRECTORS’ DEFERRAL PLAN
Amended and Restated as of October 1, 2009

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions

1.1   “Accrued Pension” means the U.S. dollar amount of the
actuarially-determined present value of the accrued and unpaid past service
pension benefits under the Directors’ Nonqualified Pension Arrangements of a
Director acting as such at and as of June 30, 1996, as calculated by Kwasha
Lipton as of the Termination Date, taking into account the Director’s age and
years and months of past service and such other assumptions as shall be
reasonable and uniformly applied to all Directors.   1.2   “Additional Deferral
Election” means the election by a Participant under Section 3.6(b) to further
defer the date payment otherwise would be made (or begin to be made) from a
Participant’s Deferred Account.   1.3   “Annual Share Amount” means the number
of shares of Common Stock (which is set as of the date hereof at 400 shares)
that the Board, from time to time for years prior to January 1, 2005, may agree
to credit to Deferred Stock Accounts as compensation to continuing Directors.  
1.4   “Board” means the Board of Directors of the Company.   1.5  
“Change-of-Form Election” means the election by a Participant under
Section 3.6(a) to change the form of distribution from any of his or her
Deferred Accounts.   1.6   “Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.   1.7   “Committee” means the Committee on
Directors of the Board, or such other committee as may be designated by the
Board to be responsible for administering the Plan.   1.8   “Common Stock” means
the common stock ($1.00 par value) of the Company, including any shares into
which it may be split, subdivided or combined.   1.9   “Company” means Becton,
Dickinson and Company, and any successor thereto.   1.10   “Conversion Election”
means the election by a Participant under Section 3.5(a) to convert some or all
of his or her Deferred Retainer Account balance, Deferred

2



--------------------------------------------------------------------------------



 



    Fees Account balance and/or Deferred Dividends Account balance from a cash
balance into a Deferred Stock Account balance.   1.11   “Deferral Election”
means a Deferred Pension Election, Restricted Stock Election, Deferred Dividends
Election, Deferred Retainer Election, Deferred Fees Election and/or a
form-of-distribution election under Section 3.4(e).   1.12   “Deferred Account”
means the Participant’s Deferred Pension Account, Deferred Dividends Account,
Deferred Retainer Account, Deferred Fees Account, Deferred Cash Account and/or
Deferred Stock Account.   1.13   “Deferred Cash Account” means the bookkeeping
account established under Section 3.5(b) on behalf of a Participant, and
includes any Interest Return credited thereto pursuant to Section 3.7(a).   1.14
  “Deferred Dividends” means the amount of cash dividends on his or her
Restricted Stock that a Participant has elected to defer until a later year
pursuant to an election under Section 3.2 (c).   1.15   “Deferred Dividends
Account” means the bookkeeping account established under Section 3.2(c) on
behalf of a Participant, and includes any Interest Return credited thereto
pursuant to Section 3.7(a).   1.16   “Deferred Dividends Election” means the
election by a Participant under Section 3.2(c) to defer until a later year
receipt of some or all of the dividends payable in the following year on his or
her Restricted Stock.   1.17   “Deferred Fees” means the amount of a
Participant’s fees (other than the Participant’s annual Board retainer fees)
that such Participant has elected to defer until a later year pursuant to an
election under Section 3.3(a).   1.18   “Deferred Fees Account” means the
bookkeeping account established under Section 3.3 on behalf of a Participant,
and includes any Interest Return credited thereto pursuant to Section 3.7(a).  
1.19   “Deferred Fees Election” means the election by a Participant under
Section 3.3 to defer until a later year receipt of some or all of his or her
fees (other than annual Board retainer).   1.20   “Deferred Pension” means the
amount of a Participant’s Accrued Pension that such Participant has elected to
defer until a later year pursuant to an election under Section 3.1.

3



--------------------------------------------------------------------------------



 



1.21   “Deferred Pension Account” means the bookkeeping Account established
under Section 3.1 on behalf of a Participant, and includes any Interest Return
credited thereto pursuant to Section 3.7(a).   1.22   “Deferred Pension
Election” means the election by a Participant under Section 3.1 to defer until a
later year receipt of some or all of his or her Accrued Pension.   1.23  
“Deferred Retainer” means the amount of a Participant’s annual Board retainer
fees that such Participant has elected to defer until a later year pursuant to
an election under Section 3.3(a).   1.24   “Deferred Retainer Account” means the
bookkeeping account established under Section 3.3 on behalf of a Participant,
and includes any Interest Return credited thereto pursuant to Section 3.7(a).  
1.25   “Deferred Retainer Election” means the election by a Participant under
Section 3.3(a) to defer until a later year receipt of some or all of his or her
annual Board retainer.   1.26   “Deferred Stock Account” means the bookkeeping
account established under Sections 3.2, 3.4 and/or 3.5 on behalf of a
Participant and includes, in addition to amounts stated in those Sections, all
Dividend Reinvestment Returns credited thereto pursuant to Section 3.7(b).  
1.27   “Deferred Stock Election” means the election by a Participant under
Section 3.4(a) and/or (c) to have his or her Deferred Pension, Deferred
Dividends, Deferred Retainer and/or Deferred Fees credited in the form of Common
Stock to the Participant’s Deferred Stock Account.   1.28   “Director” means a
member of the Board.   1.29   “Directors’ Nonqualified Pension Arrangements”
means the unfunded pension benefits payable to Directors pursuant to resolutions
of the Board dated November 24, 1981 and March 28, 1995.   1.30   “Directors’
Stock Trust” means the Becton, Dickinson and Company 1996 Directors’ Deferral
Trust established as of November 15, 1996 between the Company and Wachovia Bank
of North Carolina, N.A.   1.31   “Disability” means a Participant’s total
disability as defined below and determined in a manner consistent with Code
Section 409A and the regulations thereunder:

4



--------------------------------------------------------------------------------



 



    The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.       A Participant will be deemed to have suffered
a Disability if determined to be totally disabled by the Social Security
Administration. In addition, the Participant will be deemed to have suffered a
Disability if determined to be disabled in accordance with a disability
insurance program maintained by the Company, provided that the definition of
disability applied under such disability insurance program complies with the
requirements of Code Section 409A and the regulations thereunder.   1.32  
“Dividend Reinvestment Return” means the amounts which are credited to each
Participant’s Deferred Stock Account pursuant to Section 3.7(b) to reflect
dividends declared and paid by the Company on its Common Stock.   1.33  
“Effective Date” means the effective date of the Plan set forth in Section 5.4.
  1.34   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.   1.35   “Grandfathered Deferrals” means
amounts deferred hereunder before January 1, 2005 (and the earnings credited
thereon before, on or after January 1, 2005) for which (i) the Participant had a
legally binding right as of December 31, 2004, to be paid the amount, and
(ii) such right to the amount was earned and vested as of December 31, 2004 and
was credited to any of the Participant’s accounts hereunder.   1.36   “Interest
Return” means the amounts which are credited from time to time to each
Participant’s Deferred Pension Account, Deferred Dividends Account, Deferred
Retainer Account, Deferred Fees Account and/or Deferred Cash Account pursuant to
Section 3.7(a).   1.37   “Investment Election” means the Participant’s election
to have deferred amounts credited with hypothetical earnings credits (or losses)
that track the investment performance of the Investment Options in accordance
with Article III.   1.38   “Investment Options” means those hypothetical
targeted investment options, other than Common Stock, designated by the
Committee as measurements of the rate of return to be credited to (or charged
against) amounts deferred to Participants’ accounts other than their Deferred
Stock Accounts.

5



--------------------------------------------------------------------------------



 



1.39   “Participant” means an individual who is eligible to participate in this
Plan in accordance with Article II.   1.40   “Payment Date” means the last day
of January, April, July or October of each calendar year on which the Directors
are paid their compensation for the immediately preceding three (3) month
period.   1.41   “Plan” means the Becton, Dickinson and Company 1996 Directors’
Deferral Plan as from time to time in effect.   1.42   “Restricted Stock” means
the shares of Common Stock issued to a Director, and bearing restrictions,
pursuant to the Company’s 1994 Restricted Stock Plan for Non-Employee Directors.
  1.43   “Restricted Stock Election” means the election by a Participant under
Section 3.2(a) to surrender some or all of his or her shares of Restricted Stock
to the Company and to have an equal number of shares of Common Stock credited to
the Participant’s Deferred Stock Account.   1.44   “Separation from Service”
means a termination or other separation from service with the Board determined
in a manner consistent with Code Section 409A and the regulations thereunder.  
1.45   “Shareholders’ Meeting” means the regular annual meeting of the
shareholders of the Company.   1.46   “Termination Date” means December 1, 1996,
the date as of which the Directors’ Nonqualified Pension Arrangements will have
been effectively terminated.

6



--------------------------------------------------------------------------------



 



ARTICLE II
Participation

2.1   Participation

  (a)   Participation in the Plan shall be limited to an individual who, as at
the Effective Date of the Plan and/or any subsequent first day of any calendar
quarter, is a Director.     (b)   The Committee may, consistent with Company
policy:

  (i)   designate as ineligible particular individuals or groups of individuals
who otherwise would be eligible under Section 2.1(a); or     (ii)   designate as
eligible particular individuals or groups of individuals who otherwise would be
ineligible under Section 2.1(a).

7



--------------------------------------------------------------------------------



 



ARTICLE III
Deferral Elections, Accounts and Distributions

3.1   Deferred Pension Election

  (a)   Any Participant, who has an Accrued Pension as of the Termination Date,
may make a single one-time election, on or before December 5, 1996 in writing
and on a form to be furnished by the Committee, to convert 25%, 50%, 75% or 100%
of his or her Accrued Pension into a Deferred Pension Account under the Plan.
Upon making a Deferred Pension Election, a new Deferred Pension Account will be
established in the Participant’s name and will be credited, on or about
December 20, 1996, with the amount of his or her Accrued Pension so converted.
For purposes of clarification, all amounts credited to a Deferred Pension
Account are Grandfathered Deferrals.     (b)   Once made, a Deferred Pension
Election cannot be changed or revoked except as provided herein.     (c)   A
Deferred Pension Election shall defer the starting date for the payment of the
designated amount of the Participant’s Accrued Pension, and any Interest Return
credited thereon pursuant to Section 3.7, until the earliest of the
Participant’s Separation from Service, Disability, or death.     (d)   In the
event of any such Deferred Pension Election, the form of payment of any
distribution (i.e., in a lump sum or in five or in ten annual installments) and
the starting date of such distribution (i.e., as soon as practicable following
the event triggering the distribution or January 31st of the calendar year
immediately following such event) shall be elected at the same time. In the
event that any distribution is elected to be paid in five or ten annual
installments, the Participant also may elect, at the time of the Deferred
Pension Election, to have the form of distribution, automatically and without
further action on his or her part, converted to a lump sum payment in accordance
with Section 3.8(b) in the event of such Participant’s death or Disability
occurring prior to the expiration of the complete period of deferral. Except as
herein provided, such form-of-payment election shall not be changed or revoked.

3.2   Restricted Stock Elections and Deferred Dividends Elections —
(Grandfathered)

  (a)   Any Participant, who owns Restricted Stock as of the Effective Date, may
make a single one-time election, on or before December 5, 1996 and on a form to
be furnished by the Committee, to surrender to the Company 25%,

8



--------------------------------------------------------------------------------



 



      50%, 75% or 100% of his or her shares of Restricted Stock. Upon making
such Restricted Stock Election, a new Deferred Stock Account will be established
in the Participant’s name to which will be credited, on or about December 20,
1996, a number of shares of Common Stock equal to the number so surrendered. For
purposes of clarification, any amounts credited to a Participant’s Deferred
Stock Account on account of the one-time election described above shall
constitute Grandfathered Deferrals.     (b)   A Participant who makes a
Restricted Stock Election will defer the receipt of any balance in the
Participant’s Deferred Stock Account, including any Dividend Reinvestment Return
credited thereto pursuant to Section 3.7(b), until the earliest of the
Participant’s (i) Disability, (ii) death and (iii) the latest of (1) the date on
which such shares of Restricted Stock otherwise would have vested,
(2) January 2, 1998, and (3) the date of Separation from Service.     (c)   A
Participant who makes a Deferred Dividends Election may defer the payment of any
Deferred Dividends, and any Interest Return credited thereon pursuant to
Section 3.7(a), until (i) the earliest of the Participant’s Separation from
Service, Disability or death or (ii) a fixed date which is no earlier than three
full calendar years after the calendar year during which the Deferred Dividends
otherwise were payable and no later than ten years after the date specified in
(i), provided, however, that all distributions under Section 3.8(b) must be paid
in full no later than ten years after the earliest of the Participant’s
Separation from Service, Disability or death.     (d)   Once made, neither a
Restricted Stock Election nor a Deferred Dividends Election can be changed or
revoked except as provided herein.     (e)   In the event of any such Restricted
Stock Election or Deferred Dividends Election, the form of payment of any
distribution (i.e., in a lump sum or in five or in ten annual installments) and
the starting date of such distribution (i.e., as soon as practicable following
the event causing the distribution or January 31st of the calendar year
immediately following such event) shall be elected at the same time as the
initial deferral election. In the event that any distribution is elected to be
paid in five or ten annual installments, the Participant also may elect, at the
time of the Restricted Stock Election or Deferred Dividends Election, to have
the form of distribution, automatically and without further action on his or her
part, converted to a lump sum payment in accordance with Section 3.8(b) in the
event of such Participant’s death or Disability occurring prior to the
expiration of the complete period of deferral. Except as herein provided, such
form-of-payment election shall not be changed or revoked.

9



--------------------------------------------------------------------------------



 



3.3   Deferred Retainer Elections and Deferred Fees Elections

  (a)   With respect to an individual who is eligible to participate in this
Plan in accordance with Section 2.1, elections of Deferred Retainer and/or
Deferred Fees shall be made in writing on forms to be furnished by the
Committee. A Deferred Retainer Election and/or a Deferred Fees Election shall
apply only to the Director’s annual retainer or fees, as the case may be, for
the particular calendar year specified in the election. A Participant may elect
to defer from 1% of his or her annual retainer to 100% of that retainer (in
increments of 1%) and/or from 1% to 100% of his or her other fees (in increments
of 1%). For purposes of clarification, the portion of the amounts credited to a
Participant’s Deferred Fees Account or Deferred Retainer Account on account of
the elections described above that was earned and vested prior to January 1,
2005 shall constitute Grandfathered Deferrals, and all other amounts so credited
shall constitute amounts in excess of Grandfathered Deferrals that are subject
to Code Section 409A. Amounts that constitute Grandfathered Deferrals shall be
governed by the terms of the Plan in effect as of October 3, 2004.     (b)   A
Deferred Retainer Election and/or Deferred Fees Election with respect to
payments for a particular calendar year under this Plan (i) must be made during
the time period specified by the Committee, but in no event later than the
December 31 immediately preceding that calendar year and (ii) once made, cannot
be changed or revoked after the final deadline established by the Committee for
making the election. Notwithstanding the prior sentence, in the case of a
newly-elected Director who first becomes eligible to participate in the Plan
during the calendar year (and is not otherwise eligible for participation in a
non-qualified deferred compensation plan required to be aggregated with this
Plan under Code Section 409A), the initial Deferred Retainer Election and/or
Deferred Fees Election may be made within thirty (30) days following the date
the Director is otherwise eligible to participate in the Plan, and shall be
effective only with respect to amounts earned after the date of the Deferred
Retainer Election and/or Deferred Fees Election. All such Deferred Retainer
amounts shall be credited to the Participant’s Deferred Retainer Account (or, if
none, to a new such account established in the Participant’s name) and all such
Deferred Fees shall be credited to the Participant’s Deferred Fees Account (or,
if none, to a new such account established in the Participant’s name) as of each
quarterly Payment Date.     (c)   A Participant who makes a Deferred Retainer
Election or a Deferred Fees Election may defer the payment of any retainer
and/or fees, and any Interest Return credited thereon pursuant to
Section 3.7(a), until (i) the Participant’s Separation from Service for any
reason or (ii) a fixed date

10



--------------------------------------------------------------------------------



 



      which is no earlier than three full calendar years after the calendar year
during which the Deferred Retainer or Deferred Fees otherwise were payable and
no later than ten years after the earliest date specified in (i), provided,
however, that all distributions under Section 3.8(b) must be paid in full no
later than ten years after the Participant’s Separation from Service for any
reason.     (d)   In the event of any such Deferred Retainer Election or
Deferred Fees Election, the form of payment of any distribution (i.e., in a lump
sum or in five or ten annual installments) and the starting date of such
distribution (i.e., as soon as practicable following the event causing the
distribution or January 31st of the calendar year immediately following such
event) shall be elected at the same time. In the event that any distribution is
elected to be paid in five or ten annual installments, the Participant also may
elect, at the time of the Deferred Retainer Election and/or Deferred Fees
Election, to have the form of distribution, automatically and without any
further action on his or her part, converted to a lump sum payment in accordance
with Section 3.8(b) in the event of such Participant’s death or Disability
occurring prior to the expiration of the complete period of deferral. Except as
herein provided, such form-of-payment election shall not be changed or revoked.
    (e)   Notwithstanding the foregoing, distributions of Grandfathered
Deferrals shall continue to be made in accordance with Participant elections
made under the Plan in effect as of December 31, 2004.

3.4   Deferred Stock Elections

  (a)   The portion of the amounts credited to a Participant’s Deferred Stock
Account on account of any election made pursuant to this Section 3.4 that was
earned and vested prior to January 1, 2005 shall constitute Grandfathered
Deferrals, and all other amounts so credited shall constitute amounts in excess
of Grandfathered Deferrals that are subject to Code Section 409A. Amounts that
constitute Grandfathered Deferrals shall be governed by the terms of the Plan in
effect as of December 31, 2004.     (b)   Instead of being credited to the
Participant’s Deferred Pension Account, each Participant who makes a Deferred
Pension Election also may elect to have 25%, 50%, 75% or 100% of the amount
otherwise creditable to his or her Deferred Pension Account instead credited in
the form of Common Stock to a new Deferred Stock Account established in the
Participant’s name.

11



--------------------------------------------------------------------------------



 



  (c)   When a Deferred Stock Election is made in connection with a Deferred
Pension Election, the Participant’s Deferred Stock Account will be credited on
or about December 20, 1996, with the number of shares of Common Stock (rounded
to the nearest one-one hundredth of a share) determined by dividing the amount
of the Participant’s Accrued Pension with respect to which the Deferred Stock
Election applies, by the average price paid by the Trustee of the Directors’
Stock Trust for shares of Common Stock with respect to such date or, if the
Trustee shall not purchase shares of Common Stock equal to the number of shares
of Common Stock creditable to all Participants’ Deferred Stock Accounts on such
date, then, to the extent of such shortfall, such price shall be the price for
shares of Common Stock, determined by the Committee, as of the day such deferred
amounts are credited to the Participant’s Deferred Stock Account. At the same
time, the Participant’s Deferred Pension Account will be debited by the amount
so credited to the Participant’s new Deferred Stock Account.     (d)   Instead
of being credited to the Participant’s Deferred Dividends Account, Deferred
Retainer Account or Deferred Fees Account, each Participant also may elect to
have up to 100% (in increments of 1%) of his or her Deferred Dividends, Deferred
Retainer and/or Deferred Fees credited in the form of Common Stock to the
Participant’s Deferred Stock Account. Except as provided in Section 3.5, an
election to have Deferred Dividends, Deferred Retainer or Deferred Fees credited
to the Participant’s Deferred Stock Account must be made concurrently with the
Deferred Dividends Election, Deferred Retainer Election or Deferred Fees
Election, as the case may be.     (e)   A Participant’s Deferred Stock Account
will be credited:

  i)   regularly, as of each date on which dividends are paid on the Common
Stock, with the number of shares of Common Stock determined by dividing the
portion of the Participant’s Deferred Dividends for such dividend payment date
subject to the Deferred Stock Election by the price for shares of Common Stock,
determined by the Committee, as of the day such deferred amounts are credited to
the Participant’s Deferred Stock Account;     ii)   quarterly, as of each
Payment Date, with the number of shares of Common Stock determined by dividing
the portion of the Participant’s Deferred Retainer and/or Deferred Fees
accumulated during the preceding fiscal quarter and which are subject to the
Deferred Stock Election by the price for shares of Common Stock,

12



--------------------------------------------------------------------------------



 



      determined by the Committee, as of the day such deferred amounts are
credited to the Participant’s Deferred Stock Account; and     iii)   for years
prior to January 1, 2005, annually, as of the day after the Shareholders’
Meeting with the Annual Share Amount, if, after such meeting the Participant was
elected or continued to serve as a Director of the Company.

  (f)   The following shall apply with respect to the portion of the balance in
the Participant’s Deferred Accounts attributable to Annual Share Amounts that
constitutes Grandfathered Deferrals:

  i)   For years prior to January 1, 2005, each Participant who has a Deferred
Stock Account shall receive distributions from such Account attributable to his
or her Annual Share Amounts, and any Dividend Reinvestment Return credited
thereon pursuant to Section 3.7(b), upon the earliest of the Participant’s
Separation from Service, Disability or death. Such Participant, within thirty
(30) days after his or her Deferred Stock Account is credited with an Annual
Share Amount, shall elect the form of payment of any such distribution (i.e., in
a lump sum or in five or in ten approximately equal annual installments) and the
starting date of such distribution (i.e. as soon as practicable following the
event triggering the distribution or January 31st of the calendar year
immediately following such event).         In the event that any distribution is
elected to be paid in five or ten approximately equal annual installments, the
Participant also may elect, at the time of the initial form-of-distribution
election, to have the form of distribution, automatically and without further
action on his or her part, converted to a lump sum payment in accordance with
Section 3.8(b) in the event of such Participant’s death or Disability occurring
prior to the expiration of the complete period of deferral. Except as herein
provided, such form-of-distribution election shall not be changed or revoked.

  (g)   In the event of any merger, consolidation, reorganization,
recapitalization, stock dividend (including without limitation, stock dividends
consisting of securities other than the shares of Common Stock), distribution
(other than regular cash dividends), stock split, reverse stock split,
separation, spin-off, split-off or other distribution of stock or property of
the Company, or other change in the corporate structure or capitalization, there
shall be appropriate adjustment made by the Board in the number and kind of
shares (rounded to the nearest one-

13



--------------------------------------------------------------------------------



 



      one hundredth of a share) or other property that shall be credited in the
aggregate and to individual Participants’ Deferred Stock Accounts under the
Plan, so that the Participants’ Deferred Stock Accounts reflect the same equity
percentage interest in the Company after the transaction as was the case before
such transaction, and so that each share of Common Stock credited to a
Participant’s Deferred Stock Account before a transaction accrues the same
benefits after the transaction as does each share of Common Stock outstanding
before such transaction.     (h)   If at least a majority of the Company’s stock
is sold or exchanged by its Shareholders pursuant to an integrated plan for cash
or property (including Stock of another corporation) or if substantially all of
the assets of the Company are disposed of and, as a consequence thereof, cash or
property is distributed to the Company’s shareholders, each Participant’s
Deferred Stock Account will, to the extent not already so credited under
Section 3.7(b), be (i) credited with the amount of cash or property receivable
by a Company shareholder directly holding the same number of shares of Common
Stock as is credited to such Participant’s Deferred Stock Account and (ii)
debited by that number of shares of Common Stock surrendered by such equivalent
Company shareholder.     (i)   Each Participant who has a Deferred Stock Account
also shall be entitled to provide directions to the Committee to cause the
Committee to similarly direct the Trustee of the Trust to vote, on any matter
presented for a vote to the shareholders of the Company, that number of shares
of Common Stock held by the Trust equivalent to the number of shares of Common
Stock credited to the Participant’s Deferred Stock Account. The Committee shall
arrange for distribution to all Participants in a timely manner of all
communications directed generally to the shareholders of the Company as to which
their votes are solicited.     (j)   Pursuant to the Policy Statement on Insider
Trading and Securities Transactions, as the same may be amended (the “Policy”),
there are time periods (each, a “blackout period”) during which time
Participants may not effect transactions, directly or indirectly, in Company
equity securities. Under the Policy, the Company’s corporate secretary may also
impose additional blackout periods with respect to some or all Participants.
Participants whose ability to effect transactions is prohibited during such
blackout periods also will be prohibited during such periods from making any
Conversion Election, Deferred Stock Election or Investment Election that
increases or decreases the amount credited to the Participant’s Deferred Stock
Account. The Committee, at the direction of the Company’s corporate secretary,
shall adopt and

14



--------------------------------------------------------------------------------



 



      implement procedures to ensure that the provisions of this subsection are
carried out.

3.5   Conversion Elections

  (a)   Any individual who has a Deferred Dividends Account, Deferred Fees
Account, Deferred Retainer Account and/or a Deferred Cash Account may make an
additional election to convert any whole percentage of the Participant’s
deferred account balance as of the date of such election from a cash balance
into a Common Stock balance which would be credited to his or her Deferred Stock
Account (or, if none, to a new such account established in the Participant’s
name).     (b)   When a Conversion Election is made, the Participant’s Deferred
Stock Account will be credited, as soon as administratively practicable
following the effective date of the election, with the number of shares of
Common Stock (rounded to the nearest one-one hundredth of a share) determined by
dividing the portion of the balance in the Participant’s Deferred Dividends
Account, Deferred Retainer Account, Deferred Fees Account, and/or Deferred Cash
Account subject to the Conversion Election by the price for shares of Common
Stock, determined by the Committee, as of the day such deferred amounts are
credited to the Participant’s Deferred Stock Account. At the same time, the
Participant’s Deferred Dividends Account, Deferred Retainer Account, Deferred
Fees Account and/or Deferred Cash Account, as the case may be, will be debited
by an amount equal to the amount so credited to the Participant’s Deferred Stock
Account. Once amounts are credited to a Participant’s Deferred Stock Account
such amounts may not be transferred or otherwise converted out of the Deferred
Stock Account.     (c)   In no event shall any Conversion Election under this
Section 3.5 change the time or form of payment of any deferred amounts.

3.6   Change-of-Form Elections and Additional Deferral Elections

  (a)   Change-of-Form Elections         Any Participant, who has made a
Deferral Election, may make an additional election to change the form of
distribution of the balance in any of his or her Deferred Accounts to one of the
three acceptable forms of distributions under Section 3.8(b). Notwithstanding
the foregoing, all distributions of Grandfathered Deferrals under Section 3.8(b)
must be paid in full no later than ten years after the earliest of the
Participant’s Separation from Service for any reason, Disability or death. Only
one Change-of-Form Election may be made by any Participant with respect to

15



--------------------------------------------------------------------------------



 



      the balance in any Deferred Account attributable to any individual
Deferred Election during any three (3) calendar years; provided, however, that
no such Change-in-Form Election will be effective with respect to any balance in
any Participant’s Deferred Account, unless made in connection with the
establishment of the Deferred Account, until such balance has been in such
Deferred Account for at least two (2) calendar years. Notwithstanding the
foregoing, any Change-of-Form Election made with respect to any deferred amounts
in excess of Grandfathered Deferrals shall not be effective unless the following
requirements are met:

  i)   the Change-of-Form Election will not take effect until at least twelve
months after the date on which the election is made and will not be recognized
with respect to payments that would otherwise have commenced during such
twelve-month period;     ii)   except for payments made on account of a
Participant’s death or unforeseen emergency under Section 3.8(c), the first
payment with respect to which such election is made shall be deferred for a
period of not less than five years from the date such payment would otherwise
have been made;     iii)   any Change-of-Form Election related to payments that
would otherwise have commenced as of a specified time, as opposed to the
Participant’s Separation from Service, may not be made less than twelve months
prior to the date on which such payments would otherwise have commenced; and    
iv)   all distributions under Section 3.8(b) must be paid in full no later than
ten years after the Participant’s Separation from Service for any reason.      
  In all events, no election under this Section 3.6(a) shall be valid unless the
election meets the requirements of subsection 3.6(a)(iv), even if such election
complies with subsections 3.6(a)(i) through 3.6(a)(iii).

  (b)   Additional Deferral Elections (Change-of-Time)         Any Participant
who has made a Restricted Stock Election, Deferred Dividends Election, Deferred
Retainer Election or Deferred Fees Election may make an additional election to
further postpone the initial starting date for distributions of the balance in
his or her Deferred Dividends Account, Deferred Retainer Account, Deferred Fees
Account or Deferred Stock Account (to the extent attributable to a Deferred
Stock Election or

16



--------------------------------------------------------------------------------



 



      Conversion Election with respect to a Restricted Stock Election, Deferred
Dividends Election, Deferred Retainer Election and/or Deferred Fees Election) to
a date no earlier than three full calendar years thereafter and no later than
the latest date that would have been permitted under Sections 3.2(d) or 3.3(c),
as the case may be, for the initial Deferral Election; provided, however, that
only one such Additional Deferral Election may be made with respect to the
balance in any Deferred Account attributable to any individual Deferral
Election. Notwithstanding the foregoing, all distributions of Grandfathered
Deferrals under Section 3.8(b) must be paid in full no later than ten years
after the earliest of the Participant’s Separation from Service for any reason,
Disability or death. In addition, any election made under this Section 3.6(b)
with respect to any deferred amounts in excess of Grandfathered Deferrals shall
not be effective unless the following requirements are met:

  i)   the election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;  
  ii)   except for payments made on account of a Participant’s death or
unforeseen emergency under Section 3.8(c), the first payment with respect to
which such election is made shall be deferred for a period of not less than five
years from the date such payment would otherwise have been made;     iii)   any
election related to payments that would otherwise have commenced as of a
specified time, as opposed to the Participant’s Separation from Service, may not
be made less than twelve months prior to the date on which such payments would
otherwise have commenced; and     iv)   all distributions under Section 3.8(b)
must be paid in full no later than ten years after the Participant’s Separation
from Service for any reason.         In all events, no election under this
Section 3.6(b) shall be valid unless the election meets the requirements of
subsection 3.6(b)(iv), even if such election complies with subsections 3.6(b)(i)
through 3.6(b)(iii).

17



--------------------------------------------------------------------------------



 



3.7   Investment Return on Deferred Accounts

  (a)   If a Participant does not make an Investment Election as provided below,
the Committee shall credit the balance of each Participant’s Deferred Pension
Account, Deferred Dividends Account, Deferred Retainer Account, Deferred Fees
Account and Deferred Cash Account during the calendar year with an Interest
Return equal to interest thereon. Such balances shall include all Interest
Returns previously credited to the account. The Interest Return to be credited
for each calendar year shall be calculated by multiplying the average daily
balance in each such Deferred Account by the Moody’s Seasoned Aaa Corporate Bond
Rate in effect on the first business day of September of the previous calendar
year, as published in the weekly Federal Reserve Statistical Release
(Publication H.15). Notwithstanding the foregoing, at the time the Participant
makes a Deferral Election other than a Restricted Stock Election or a form of
distribution election, the Participant may make an Investment Election and
select Investment Options with respect to the amounts credited to those
accounts. If a Participant makes an Investment Election, additional hypothetical
bookkeeping amounts shall be credited to (or deducted from) the Participant’s
Deferred Pension Account, Deferred Dividends Account, Deferred Retainer Account,
Deferred Fees Account or Deferred Cash Account to reflect the earnings (or
losses) that would have been experienced had the deferred amounts been invested
in the Investment Options selected by the Participant as targeted rates of
return, net of all fees and expenses otherwise associated with the Investment
Options. The Committee may add or delete Investment Options, on a prospective
basis, by notifying all Participants whose accounts are hypothetically invested
in such Investment Options, in advance, and soliciting elections to transfer
deferred amounts so that they track investments in other Investment Options then
available. Investment Elections will continue in effect until changed by the
Participant. A Participant may change a prior Investment Election on a daily
basis and in such manner as approved by the Committee.     (b)   Each time the
Company declares a dividend on its Common Stock, each Participant’s Deferred
Stock Account will be credited with a Dividend Reinvestment Return equal to that
number of shares of Common Stock determined by dividing (i) the amount that
would have been paid (or the fair market value thereof, if the dividend is not
paid in cash) to the Participant on the total number of shares of Common Stock
credited to the Participant’s Deferred Stock Account had that number of shares
of Common Stock been held by such Participant by (ii) the price for shares of
Common Stock, determined by the Committee, as of the day such

18



--------------------------------------------------------------------------------



 



      deferred amounts are credited to the Participant’s Deferred Stock Account.
    (c)   Within 60 days following the end of each calendar year, the Committee
shall furnish each Participant with a statement of account which shall set forth
the balance in each of the individual’s Deferred Accounts as of the end of such
calendar year, inclusive of cumulative Interest Return and/or Dividend
Reinvestment Return.

3.8   Distributions

  (a)   Upon occurrence of an event specified in the Participant’s Deferral
Election, as modified by any Change-of-Form Election, the amount of a
Participant’s Deferred Pension Account, Deferred Dividends Account, Deferred
Retainer Account, Deferred Fees Account and/or Deferred Cash Account shall be
paid in cash and the amount of a Participant’s Deferred Stock Account shall,
except as otherwise provided in Section 3.4(g) or 3.9 or to the extent the
Company is otherwise, in the reasonable judgment of the Committee, precluded
from doing so, be paid in shares of Common Stock (with any fractional share
interest therein paid in cash to the extent of the then fair market value
thereof), in each case to the Participant or his or her beneficiary, as
applicable. Such payment(s) shall be from the general assets of the Company
(including the Directors’ Stock Trust) in accordance with this Section 3.8.    
(b)   Unless other arrangements are specified by the Committee (in accordance
with Code Section 409A with respect to amounts in excess of Grandfathered
Deferrals), deferred amounts shall be paid in the form of (i) a lump sum
payment, (ii) in five annual installments or (iii) in ten annual installments,
as elected by the Participant at the time of his or her Deferral Election and as
modified by any applicable subsequent Change-of-Form Election; provided,
however, that payments attributable to Grandfathered Deferrals shall be made
only in a single lump sum if payment commences due to Separation from Service as
a result of termination for cause. Such payments shall be made (or begin to be
made) as soon as practicable following the occurrence of the event making
payment necessary or, if later, by the fifteenth day of the third calendar month
following the date such event occurs, as determined solely by the Committee.
Alternatively, the Participant may elect in the Deferral Election to receive
payment on the January 31st of the calendar year immediately following such
event.     (c)   In case of an unforeseeable emergency, a Participant may make a
request to the Committee, on a form to be provided by the Committee, that

19



--------------------------------------------------------------------------------



 



      payment be made earlier than the date to which it was deferred; provided,
however, that no such acceleration of the distribution date(s) shall apply to
that portion of the balance(s) in the Participant’s Deferred Accounts either
attributable to Annual Share Amounts, and any Dividend Reinvestment Return
credited thereon pursuant to Section 3.7(b), or to a Deferred Pension Election,
and any Interest Return or Dividend Reinvestment Return credited thereon
pursuant to Section 3.7. The rules set forth in this Section 3.8(c) govern
distributions of amounts in excess of Grandfathered Deferrals in the case of an
unforeseeable emergency. Distributions of Grandfathered Deferrals in the case of
an unforeseeable emergency shall be governed by terms of the Plan in effect as
of October 3, 2004.         For purposes of this Section 3.8(c), in connection
with any distribution date acceleration on account of an unforeseeable
emergency, an “unforeseeable emergency” shall be limited to a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s beneficiary, or of a
Participant’s dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Examples of
events that may constitute an unforeseeable emergency include the imminent
foreclosure of or eviction from the Participant’s primary residence; the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication; and the need to pay for the funeral
expenses of the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)). Whether a Participant is faced with
an unforeseeable emergency will be determined based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of an
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved: (i) through reimbursement or compensation by available
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by cessation of deferrals under the Plan.         The amount
available for distribution on account of an unforeseeable emergency shall be
limited to the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any

20



--------------------------------------------------------------------------------



 



      federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution), and shall be determined in
accordance with Code Section 409A and the regulations thereunder.         The
Committee shall consider any requests for payment under this Section 3.8(c) in
accordance with the standards of interpretation described in Code Section 409A
and the regulations and other guidance thereunder.     (d)   The Company shall
deduct from all payments under the Plan federal, State and local income and
employment taxes, as required by applicable law. No Participant or beneficiary
shall be entitled to receive any distribution of shares of Common Stock credited
to a Participant’s Deferred Stock Account until the Company has received full
payment of such withholding obligations in cash.

3.9   General Provisions

  (a)   The Company shall make no provision for the funding of any Deferred
Accounts payable hereunder that (i) would cause the Plan to be a funded plan for
purposes of section 404(a)(5) of the Code or (ii) would cause the Plan to be
other than an “unfunded and unsecured promise to pay money or other property in
the future” under Treasury Regulations § 1.83-3(e); and, except to the extent
specified in the Directors’ Stock Trust following a “change of control” (as
defined in the Directors’ Stock Trust) of the Company, the Company shall have no
obligation to make any arrangement for the accumulation of funds to pay any
amounts under this Plan. Subject to the restrictions of the preceding sentence
and in Section 3.9(c), the Company, in its sole discretion, may establish one or
more grantor trusts described in Treasury Regulations § 1.677(a)-1(d) to
accumulate funds and/or shares of Common Stock to pay amounts under this Plan,
provided that the assets of such trust(s) shall be required to be used to
satisfy the claims of the Company’s general creditors in the event of the
Company’s bankruptcy or insolvency.     (b)   In the event that the Company
shall decide to establish an advance accrual reserve on its books against the
future expense of payments from any Deferred Account, such reserve shall not
under any circumstances be deemed to be an asset of this Plan but, at all times,
shall remain a part of the general assets of the Company, subject to claims of
the Company’s creditors.     (c)   A person entitled to any amount under this
Plan shall be a general unsecured creditor of the Company with respect to such
amount.

21



--------------------------------------------------------------------------------



 



      Furthermore, a person entitled to a payment or distribution with respect
to a Deferred Account, shall have a claim upon the Company only to the extent of
the balance(s) in his or her Deferred Accounts.     (d)   The Participant’s
beneficiary under this Plan with respect to the balance(s) in his or her
Deferred Accounts shall be the person designated to receive benefits on account
of the Participant’s death on a form provided by the Committee.     (e)   All
commissions, fees and expenses that may be incurred in operating the Plan and
any related trust(s) established in accordance with Section 3.9(a) (including
the Directors’ Stock Trust) will be paid by the Company.     (f)  
Notwithstanding any other provision of this Plan, subject to the restrictions
under this Plan with respect to amounts in excess of Grandfathered Deferrals,
and further subject to the requirements of Code Section 409A and the regulations
and other guidance issued thereunder: (i) elections under this Plan may only be
made by Participants while they are directors of the Company; (ii) no Conversion
Election, Change-of-Form Election or Additional Deferral Election shall be
effective if made within six (6) months prior to the date of the Participant’s
Separation from Service on the Board; (iii) no Change-of-Form Election or
Additional Deferral Election shall be effective with respect to any balance in
any Deferred Account that is scheduled to be paid (or to begin to be paid)
within six (6) months after the date of such election; (iv) distributions of
Grandfathered Deferrals otherwise payable to a Participant in the form of Common
Stock shall be delayed and/or instead paid in cash in an amount equal to the
fair market value thereof if such payment in Common Stock would violate any
federal or state securities laws (including Section 16(b) of the Securities
Exchange Act of 1934, as amended) and/or rules and regulations promulgated
thereunder; and (v) distributions of amounts in excess of Grandfathered
Deferrals otherwise payable to a Participant in the form of Common Stock shall
be delayed until the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause a violation of federal or state
securities laws if the payment in Common Stock would violate any federal or
state securities laws (including Section 16(b) of the Securities Exchange Act of
1934, as amended) and/or rules and regulations promulgated thereunder.

3.10   Non-Assignability       Participants, their legal representatives and
their beneficiaries shall have no right to anticipate, alienate, sell, assign,
transfer, pledge or encumber their interests in

22



--------------------------------------------------------------------------------



 



    the Plan, nor shall such interests be subject to attachment, garnishment,
levy or execution by or on behalf of creditors of the Participants or of their
beneficiaries.

23



--------------------------------------------------------------------------------



 



ARTICLE IV
Administration

4.1   Plan Administrator       Subject to the express provisions of the Plan,
the Committee shall have the exclusive right to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it and to make
all other determinations necessary or advisable for the administration of the
Plan. The decisions, actions and records of the Committee shall be conclusive
and binding upon the Company and all persons having or claiming to have any
right or interest in or under the Plan.       The Committee may delegate to such
officers, employees or departments of the Company such authority, duties, and
responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan.   4.2   Plan to Comply with Code Section 409A       Notwithstanding
any provision to the contrary in this Plan, each provision in this Plan shall be
interpreted to permit the deferral of compensation in accordance with Code
Section 409A and any provision that would conflict with such requirements shall
not be valid or enforceable. In addition, prior to January 1, 2009, in
accordance with procedures established by the Committee, Participants may make a
transition election under Code Section 409A and the guidance issued thereunder
with respect to the distribution of all deferred amounts under this Plan in
excess of Grandfathered Deferrals, which election shall override the foregoing
Plan provisions with respect to the payment of deferred amounts under this Plan.

24



--------------------------------------------------------------------------------



 



ARTICLE V
Amendment, Termination and Effective Date

5.1   Amendment of the Plan       Subject to the provisions of Section 5.3, the
Plan may be wholly or partially amended or otherwise modified at any time by
written action of the Board of Directors; provided, however, that in no event
shall any amendment or modification be made in a manner that is inconsistent
with the requirements under Code Section 409A, nor shall any amendment or
modification be effective which involves an unintentional material modification
(within the meaning of Code Section 409A and any guidance thereunder) with
respect to Grandfathered Deferrals.   5.2   Termination of the Plan      
Subject to the provisions of Section 5.3, the Plan may be terminated at any time
by written action of the Board of Directors; provided, however, that in no event
shall any termination be made in a manner that is inconsistent with the
requirements under Code Section 409A.   5.3   No Impairment of Benefits      
Notwithstanding the provisions of Sections 5.1 and 5.2, no amendment to or
termination of the Plan shall impair any rights to benefits which have accrued
hereunder.   5.4   Effective Date       The Plan is effective as of November 1,
1996, and has been amended from time to time thereafter.

25



--------------------------------------------------------------------------------



 



APPENDIX A
EXTENDED DEFERRAL OF EQUITY BASED COMPENSATION INCLUDING
RESTRICTED STOCK UNITS
     Effective November 22, 2006, the following provisions apply to a
Participant’s ability to defer distribution of Equity-Based Compensation:
A.1 Definitions The following definitions apply to this Appendix A. Any defined
term not defined in this Section A.1 will have the same meaning provided under
Article I of the Plan.

  (a)   “Deferred Equity-Based Compensation Account” means the bookkeeping
account established as a sub-account of the Deferred Stock Account on behalf of
a Participant who makes an Equity-Based Compensation Deferral Election pursuant
to Section A.2.     (b)   “Equity-Based Compensation Plan” means the Becton,
Dickinson and Company 2004 Employee and Director Equity-Based Compensation Plan.
    (c)   “Equity-Based Compensation Deferral Election” means the election by a
Participant under Section A.2 to defer all or a portion of the Participant’s
Equity-Based Compensation.     (d)   “Equity-Based Compensation” means
Restricted Stock Units and other stock-based awards granted under the
Equity-Based Compensation Plan, and does not include any such awards that
qualify as vested stock, restricted stock, stock option awards, or stock
appreciation rights.

A.2 Equity-Based Compensation Deferral Election

  (a)   Each Participant may make an Equity-Based Compensation Deferral Election
to defer the initial starting date the Equity-Based Compensation is otherwise
distributable to the Participant or change an existing Equity-Based Compensation
Deferral Election. Any Equity-Based Compensation Deferral Election that changes
the time of distribution of a Participant’s Equity-Based Compensation: 1) must
delay receipt of such distribution for at least 5 (five) years but not more than
10 (ten) years beyond the original distribution date; 2) must be made at least
12 months before the original distribution date; and 3) will not be effective
until 12 months after the new election. Notwithstanding the foregoing, and in
accordance with Code Section 409A and any guidance issued thereunder: (I) a
Participant may make an Equity-Based Compensation Deferral Election that changes
the time and manner of payment of Equity-Based Compensation subject to Code
Section 409A and deferred on or before December 31, 2006 at any time on or
before

26



--------------------------------------------------------------------------------



 



      December 31, 2006, provided that the election (1) is for Equity-Based
Compensation not otherwise distributable in 2006, and (2) does not cause an
amount to be distributed to a Participant in 2006; (II) a Participant may make
an Equity-Based Compensation Deferral Election that changes the time and manner
of payment of Equity-Based Compensation subject to Code Section 409A and
deferred on or before December 31, 2007 at any time on or before December 31,
2007, provided that if any such election is made during the calendar year ending
on December 31, 2007, the election (1) is for Equity-Based Compensation not
otherwise distributable in 2007, and (2) does not cause an amount to be
distributed to a Participant in 2007; and (III) a Participant may make an
Equity-Based Compensation Deferral Election that changes the time and manner of
payment of Equity-Based Compensation subject to Code Section 409A and deferred
on or before December 31, 2008 at any time on or before December 31, 2008,
provided that if any such election is made during the calendar year ending on
December 31, 2008, the election (1) is for Equity-Based Compensation not
otherwise distributable in 2008, and (2) does not cause an amount to be
distributed to a Participant in 2008. A Participant may make an Equity-Based
Compensation Deferral Election for any percentage of the Participant’s
Equity-Based Compensation that is a multiple of 10%. Once made, an Equity-Based
Compensation Deferral Election cannot be changed or revoked except as provided
herein.     (b)   The Committee shall provide the Participant with the
appropriate election forms with which a Participant may make an Equity-Based
Compensation Deferral Election. All Equity-Based Compensation Deferral Elections
(including any modifications of prior Equity-Based Compensation Deferral
Elections otherwise permitted under the Plan) may be made in accordance with
written, electronic or telephonic procedures prescribed by the Committee.    
(c)   Equity-Based Compensation that is deferred pursuant to an Equity-Based
Compensation Deferral Election will be transferred to the Deferred Equity-Based
Compensation Account, and credited with dividend equivalent rights as follows:
each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Equity-Based Compensation Account will be credited with a
Dividend Reinvestment Return equal to that number of shares of Common Stock
determined by dividing (i) the amount that would have been paid (or the fair
market value thereof, if the dividend is not paid in cash) to the Participant on
the total number of shares of Common Stock credited to the Participant’s
Deferred Equity-Based Compensation Account had that number of shares of Common
Stock been held by such Participant by (ii) the price for shares of Common
Stock, as determined by the Committee, as of the day such deferred amounts are
credited to the Participant’s Deferred Stock Account.

27



--------------------------------------------------------------------------------



 



A.3 Diversification of Equity-Based Compensation Upon Termination of Service

  (a)   On and after the date the Participant Separates from Service on the
Board, and before the occurrence of the event specified in the terms of the
Participant’s Equity-Based Compensation Deferral Election form, amounts in the
Participant’s Deferred Equity-Based Compensation Account shall, except as
otherwise provided in the Plan or to the extent the Company is otherwise, in the
reasonable judgment of the Committee, precluded from doing so, be transferred to
the Participant’s Deferred Stock Account and administered in accordance with the
Plan provisions governing the Deferred Stock Account.

A.4 Distributions of Equity-Based Compensation

  (a)   Upon the occurrence of an event specified in the terms of the
Participant’s Equity-Based Compensation Deferral Election form, the Equity-Based
Compensation in a Participant’s Deferred Stock Account shall be paid in
accordance with the Plan provisions governing the distribution of the Deferred
Stock Account, in each case to the Participant or his or her beneficiary, as
applicable; and the Equity-Based Compensation in a Participant’s Deferred Cash
Account, if any, shall be paid in the same manner as provided in Section 3.8(a)
for the Deferred Cash Account, in each case to the Participant or his or her
beneficiary, as applicable.     (b)   Deferred amounts shall be distributed (or
begin to be distributed) as soon as practicable following the occurrence of the
event making distribution necessary, or, if later, by the fifteenth day of the
third calendar month following the date such event occurs, as determined solely
by the Committee.

A.5 Additional Rules

  (a)   In addition to the provisions of this Appendix A, deferrals of
Equity-Based Compensation shall be governed by the rules under the Plan
governing amounts in excess of Grandfathered Deferrals.

28